DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIMS
Claim
Earliest Entitled Filing Date
Notes
1
12/16/2014
14/572,138; X_BUTYL I456P is “ionic butyl”. 
2
12/16/2014
14/572,138 
3
12/16/2014
14/572,138 
4
01/08/2016
See original claim 4 in 14/991,575
5
12/16/2014
14/572,138 
6
01/08/2016
Dependent on claim 4
7
12/16/2014
14/572,138 
8
01/08/2016
Dependent on claim 4
9
02/12/2021
None of the parent applications measures storage modulus at 10% strain
10
02/12/2021
None of the parent applications measures storage modulus at 10% strain
11
03/16/2020
16/819,701
12
12/16/2014
14/572,138 
13
12/16/2014
14/572,138 
14
12/16/2014
14/572,138; inner liner is optional
15
12/16/2014
14/572,138 


Should Applicant disagree with the earliest entitled filing date of the claims, Applicant is advised to submit a detailed explanation including citations to the specifications and/or drawings of the appropriate parent application for reconsideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 requires a tire with in-situ generated sealant layers based on ionic butyl.  It is unclear what structure is required by “based on ionic butyl”.  When is ionic butyl formed (i.e. final cured tire product or green uncured sealant precursor) ? 
Claim 1, line 1 requires two or more puncture sealant layers.  Claim 1, line 8 requires a sealant comprising an outer layer of sealant and an inner layer of sealant.  It is unclear how many sealant layers are minimally required in claim 1 (2 sealant layers or 4 sealant layers).  It is unclear if the sealant layers of line 8 are in-situ generated and based on ionic butyl.  
Claim 1, lines 3-4 requires a carcass having one or more layers of ply, an outer circumferential tread, and a radially inner layer.  Claim 1, line 9 recites “said radially inner layer of said tire carcass”.  A carcass having “one or more layers of ply” is redundant and causing confusion.  It is unclear if “a radially inner layer” is referring to an innermost carcass ply or requiring a different tire constituent that is not part of the carcass. The use of “radially inner layer” is inconsistent between lines 3-4 and line 9. 
Claims 2-3 each recites “said sealant”; however, it is unclear which sealant is claims 2-3 are referring to. 
Claim 3, a dependent claim of claim 2, recites “a tire innerliner” wherein claim 2 already recites “a tire innerliner”.  For proper antecedent basis, change claim 3 to recite --the tire innerliner--. 
Claim 3 requires “the innermost layer” which lacks antecedent basis.  Change to: --a sealant cover layer forms an innermost layer of the tire--. 
Claim 4 recites “said ionic butyl sealant precursor composition” which lacks antecedent basis.  It is unclear what the relationship is between ionic butyl sealant precursor of claim 4 and the sealant of claim 1. 
Claims 5-8 are indefinite because it is unclear what the difference between ionic butyl of claim 1 and butyl ionomer as recited in the specification and what is an “ionic butyl ionomer” of claims 5-8.
Claim 9 requires a storage modulus of sealant precursor; however, claim 1 makes no mention of a sealant precursor.  It is unclear how the sealant precursor of claim 9 relates to the sealant of claim 1.
Claim 10 require a storage modulus of sealant; however, it is unclear which sealant is claim 10 referring to.  Recall: claim 1 requires two or more sealant layers (line 1) and a sealant (line 8). 
Claims 11-13 recites “said sealant”; however, it is unclear which sealant claims 11-13 are referring to. 
Claim 13 is indefinite because “the innermost layer” lacks antecedent basis and it is unclear what layer is chemically bonded to what.  
The remaining claims are rejected due to their dependency of a rejected claim 1 applied above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0272476) in view of Timar (US 4,665,963) and JP’501 (JP 52-049501). 
Regarding claim 1, see FIG. 1 of Wilson teaches a tire comprising a sealant.  Wilson incorporates an uncured sealant (precursor) having sufficient stiffness into a green tire during tire building and after vulcanization, a sealant material composition that flows and capable of sealing a puncture in a tire is obtained by depolymerization or degradation [0007], [0042].
Wilson is silent to the sealant material composition being based on ionic butyl and comprising an outer layer and an inner layer having different viscosities.  However, Timar teaches a partially degraded sealant layer derived by a butyl polymer and a bromobutyl polymer (which produces ionic butyl) and peroxide compound (column 4, lines 25-62).  And, JP’501 teaches a tire having 2 sealant layers 5, 6 with different viscosities to effectively reduce puncture hole irrespective of the size of the nail hole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sealant layer of Wilson based on ionic butyl and comprising 2 sealant layers having different viscosities since Timar teaches a tire having in-situ generated sealant layers comprising butyl rubber and bromobutyl rubber for puncture sealing characteristics and JP’501 teaches a tire with 2 sealant layers wherein the outer sealant layer has a high viscous composition and the inner sealant layer has a low viscous composition so that when a nail punctures a tire, the outer high viscous sealant flows into the nail hole reducing the hold diameter and the inner low viscous seals fills the reduced hole to effectively achieving puncture prevention function irrespective of the size of the nail hole.
The resulting tire of Wilson in view of Timar and JP’501 would satisfy the last two lines of claim 1 due to the close correspondence in sealant composition, method of providing the sealant, and tire structure to the instant application.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990).
Regarding claim 2, see [0077] of Wilson. 
Regarding claims 5, 7 and 13, the resulting tire of Wilson in view of Timar and JP’501 would the claimed invention due to the close correspondence in composition and method of forming the in-situ sealant to the instant application.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990).
Regarding claim 9, the claimed G’ of the sealant precursor in the tire of Wilson would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Wilson teaches the sealant material composition prior to curing/green sealant material composition (sealant precursor) has a G’ with a range of 75-250 kPa at 10% strain [0043] (0.075-0.25 MPa). 
Regarding claim 10, the claimed G’ of the sealant in the tire of Wilson would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Wilson teaches the cured sealant material composition has a G’ of about 1 to 25 kPa at 10% strain [0044]  (0.001-0.025 MPa).
Regarding claim 12, see FIG. 1 of Wilson. 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0272476) in view of Timar (US 4,665,963) and JP’501 (JP 52-049501), as applied to claim 1, and in view of Makino et al. (US 2004/0149366).
Regarding claim 3, Wilson is silent to a sealant cover layer.  However, Makino et al. teaches a tire having a built-in sealant 4 disposed between the inner liner 3 and a cover layer 5 [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sealant in the tire of Wilson between an inner liner and a cover layer since Makino et al. teaches a tire comprising a built-in sealant between an inner liner and a cover layer to ensure tire air-tightness [0008]. 
Regarding claim 15, Makino et al. teaches the cover layer 5 is formed with a sheet consisting of rubber such as natural rubber [0027]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0272476) in view of Timar (US 4,665,963) and JP’501 (JP 52-049501), as applied to claim 1, and in view of DeTrano et al. (US 4,616,048). 
Regarding claim 11, Wilson is silent to a sealant substantially free of solvent.  However, Detrano et al. teaches a sealant composition formed by initially mixing a masterbatch including elastomers, reinforcing agent, and a solvent hexane in a vessel.  The vessel is heated to dissolve the masterbatch, then cooled, and then most of the remaining tackifiers are added to the vessel and blended.  Quinoid curing agent are dissolved in an organic polar solvent with heat and agitation so as to form a rubber cement.  This rubber cement is then desolventized by heating and applying a vacuum to remove the volatile solvents and form a dry sealant component A.  Component B includes fine particle peroxide (catalyst), inert filler carrier for safe handling of peroxide, and a low molecular weight tackifier.  Then, component A and component B are mixed, extruded, and applied to a tire.  Detrano et al. teaches removing solvent in the sealant composition for improved cure times, cohesive strength of sealing, and sealing efficiency (col. 11, lines 1-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sealant of Wilson substantially free of solvent since Detrano et al. teaches a sealant for a tire that is desolventized by heating and applying a vacuum to remove solvents for the benefits of improving cure times and sealing effectiveness and efficiency. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2009/0272476) in view of Timar (US 4,665,963) and JP’501 (JP 52-049501), as applied to claim 1, and in view of US’483 (US 2009/0084483). 
Regarding claim 14, Wilson is silent to no inner liner.  However, US’483 recognizes a tire having a built-in sealant wherein an inner liner is optional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the inner liner of Wilson’s tire having a built-in sealant since US’483 teaches a tire comprising a built-in sealant and recognizes an inner liner is optional; there is a reasonable expectation of success of producing a operable tire having a built sealant without an inner liner in view of US’483. 
Allowable Subject Matter
Claims 4, 6, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to render obvious a pneumatic tire comprising sealant obtained from the specific sealant precursor composition recited in claim 4 in combination with the remaining subject matter of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        10/22/2022